DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 31, 32, 34-40, 44-46, 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US. Pub. No. 2014/0317707 A1; hereinafter “Kim”) in view of Sarna, II (US. Pub. No. 2015/0321758 A1; hereinafter “Sarna”).

Regarding claim 31, Kim teaches a system for authenticating applications requesting access data of a movable object (see Kim, fig. 1, 100, 200, 400), comprising: 
one or more processors (see Kim, fig. 3, control 420); and 
an application development environment (See Kim, fig. 2, 430, 440, 450), running on the one or more processors, wherein the application development environment operates to: 
assign an application key to an application (see Kim, fig. 3, 330, para. [0060]); 
transmit the application key to a user terminal on which the application is deployed (see Kim, fig. 2, 140, para. [0055]); 
receive, from the application deployed on the user terminal, an activation request including a request for at least one privilege to access data of the movable object by the user terminal and the application key associated with the application (see Kim, fig. 5, S502, para. [0068], S513); and 
determine, based on the application key, whether the at least one privilege should be granted to the application (SEE Kim, fig. 5, S513, para. [0070]).
Kim is silent to teaching is silent to teaching that wherein accessing data of the movable object comprises controlling of the movable object. 
In the same field of endeavor, Sarna teaches a system for authenticating applications requesting control of the movable object (see Sarna, fig. 42, 4201, 4205, para. [0120]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kim with the teaching of Kim with the teaching of Sarna in order to gain control of hardware components of a moveable object with authentication and security (see Sarna, para. [0003-6]). 

Regarding claim 32, the combination of Kim and Sarna teaches the system of claim 31, wherein the application development environment further operates to:
generate, responsive to determining the requested control of the movable object should be granted, a response including a grant of the at least one privilege to the application (see Kim, fig. 5, S512, grant access key); and
send, to the application deployed on the user terminal, the response including the grant of the at least one privilege (see Kim, fig. 5, S513, para. [0070], issue access key).

Regarding claim 34, the combination of Kim and Sarna teaches the system of claim 31, wherein the movable object is an unmanned aircraft, an unmanned vehicle, or a robot (see Sarna, fig. 1-3).

Regarding claim 35, the combination of Kim and Sarna teaches the system of claim 31, wherein controlling the movable object comprises transmitting, from the user terminal, control signals to the movable object to control at least one hardware module associated with the movable object (see Sarna, fig. 42, 4213-4216, para. [0120], fig. 20).

Regarding claim 36, the combination of Kim and Sarna teaches the system of Claim 35, wherein: the activation request includes a request to control the at least one hardware module associated with the movable object (see Sarna, para. [0120], fig. 42, 4201, request to drive a vehicle)

Regarding claim 37, the combination of Kim and Sarna teaches the system of Claim 36, wherein: the request to control the at least one hardware module associated with the movable object comprises a request to receive information corresponding to the at least one hardware module associated with the movable object (see Kim, fig. 4, resource data, para. [0054], sensor data).

Regarding claim 38, the combination of Kim and Sarna teaches the system of Claim 35, wherein: the at least one hardware module includes at least one of a camera component, a gimbal component, a communication component, or a flight controller component (see Sarn, fig. 3, 304, 303).

Regarding claim 39, the combination of Kim and Sarna teaches the system of claim 31, wherein: controlling the movable object comprises using an interface for accessing the movable object (see Sarna, fig. 38).

Regarding claim 40, the combination of Kim and Sarna teaches the system of claim 39, wherein: 
the interface is a ground station component associated with a flight controller component of the movable object (see Kim, fig. 36, para. [0111]); and 
the activation request includes a request to perform one or more flight control operations using the ground station component (see Sarna, fig. 15, para. [0084]). 

Regarding claim 44, the combination of Kim and Sarna teaches the system of claim 31, wherein the application development environment further operates to: 
receive an application identifier associated with the application (see Kim, para. [0055,66]); 
assign the application key to the application based on the application identifier, wherein the application key binds uniquely with the application identifier associated with the application (see Kim, para. [0055,66]). 

Regarding claim 45, the combination of Kim and Sarna teaches thesystem of claim 31, wherein the application development environment further operates to:
associate the application key with a set of privileges (see Kim, fig. 5, S508, para. [0069]; Sarna, fig. 42, permission 4205); and
determine whether the at least one privilege requested by the application is within the set of privileges associated with the application key assigned to the application (see Kim, fig. 5, S512, para. [0070]).

Regarding claim 46, the combination of Kim and Sarna teaches the system of claim 45, wherein the application development environment further operates to:
responsive to determining that the at least one privilege requested by the application is within the set of privileges, grant the at least one privilege to the application (see Kim, fig. 5, S512, grant access key). 

Regarding claim 48, Kim teaches a method for authenticating applications requesting access data of a movable object (see Kim, fig. 1, 100, 200, 400), comprising:
assigning, by an authentication server, an application key to an application (see Kim, fig. 3, 330, para. [0060]);
transmitting, by the authentication server, the application key to a user terminal on which the application is deployed (see Kim, fig. 2, 140, para. [0055]); 
receiving, by the authentication server, from the application deployed on the user terminal, an activation request including a request for at least one privilege to access data of the movable object by the user terminal and the application key associated with the application (see Kim, fig. 5, S502, para. [0068], S513); and 
determining, by the authentication server, whether the at least one privilege should be granted to the application based on the application key (SEE Kim, fig. 5, S513, para. [0070]).
Kim is silent to teaching is silent to teaching that wherein accessing data of the movable object comprises controlling of the movable object. 
In the same field of endeavor, Sarna teaches a method for authenticating applications requesting control of the movable object (see Sarna, fig. 42, 4201, 4205, para. [0120]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kim with the teaching of Kim with the teaching of Sarna in order to gain control of hardware components of a moveable object with authentication and security (see Sarna, para. [0003-6]). 
 
Regarding claim 49, the dependent claim is interpreted and rejected for the same reason as set forth above in claim 32. 

Regarding claim 50, Kim teaches a non-transitory computer-readable medium with instructions stored thereon, that when executed by a processor, cause an authentication server to perform the steps comprising:
assigning an application key to an application (see Kim, fig. 3, 330, para. [0060]); 
transmitting the application key to a user terminal on which the application is deployed (see Kim, fig. 2, 140, para. [0055]); 
receiving, from the application deployed on the user terminal, an activation request including a request for at least one privilege to access data of the movable object by the user terminal and the application key associated with the application (see Kim, fig. 5, S502, para. [0068], S513); and 
determining, based on the application key, whether the at least one privilege should be granted to the application (SEE Kim, fig. 5, S513, para. [0070]).
Kim is silent to teaching is silent to teaching that wherein accessing data of the movable object comprises controlling of the movable object. 
In the same field of endeavor, Sarna teaches an apparatus for authenticating applications requesting control of the movable object (see Sarna, fig. 42, 4201, 4205, para. [0120]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kim with the teaching of Kim with the teaching of Sarna in order to gain control of hardware components of a moveable object with authentication and security (see Sarna, para. [0003-6]). 

Claim(s) 33, 41-43 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Sarna as applied to claims 31 and 45 above, and further in view of Bruno et al. (US. Pub. NO. 2011/0177792 A1; hereinafter “Bruno”).

Regarding claim 33, the combination of Kim and Sarna teaches the system of claim 31. 
The combination of Kim and Sarna is silent to teaching that wherein the application development environment further operates to:
generate, responsive to determining the requested control of the movable object should not be granted, a response including a denial of the at least one privilege to the application; and
send, to the application deployed on the user terminal, the response including the denial of the at least one privilege.
In the same field of endeavor, Bruno teaches a system wherein the application development environment further operates to:
generate, responsive to determining the requested control of the movable object should not be granted, a response including a denial of the at least one privilege to the application (see Bruno, fig. 4A, 422, 424); and
send, to the application deployed on the user terminal, the response including the denial of the at least one privilege (see Bruno, para. [0087]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kim and Sarna with the teaching of Bruno in order to improve developer application management and provide developer authentication (see Bruno, para. [0003]). 

Regarding claim 41, the combination of Kim and Sarna teaches the system of claim 31. 
The combination of Kim and Sarna is silent to teaching that wherein the application development environment further operates to determine whether the at least one privilege should be granted to the application based on one or more policies, the one or more policies including a maximum installation number.
In the same field of endeavor, Bruno teaches a system wherein the application development environment further operates to determine whether the at least one privilege should be granted to the application based on one or more policies, the one or more policies including a maximum installation number (see Bruno, fig. 4B, 432, para. [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kim and Sarna with the teaching of Bruno in order to improve developer application management and provide developer authentication (see Bruno, para. [0003]). 

Regarding claim 42, the combination of Kim, Sarna and Bruno teaches he system of claim 41, wherein the application development environment further operates to: deny the at least one privilege when a count of applications requesting control of the movable object exceeds or equals to the maximum installation number (see Bruno, fig. 4B, 438).

Regarding claim 43, the combination of Kim, Sarna and Bruno teaches the system of claim 41, wherein the application development environment further operates to: grant the at least one privilege when a count of applications requesting control of the movable object is less than the maximum installation number (see Bruno, fig. 4B, 436).

Regarding claim 47, the combination of Kim and Sarna teaches the system of claim 45. 
The combination of Kim and Sarna is silent to teaching that wherein the application development environment further operates to:
responsive to determining that the at least one privilege requested by the application is not within the set of privileges, deny the at least one privilege requested by the application.
In the same field of endeavor, Bruno teaches a system wherein the application development environment further operates to:
responsive to determining that the at least one privilege requested by the application is not within the set of privileges, deny the at least one privilege requested by the application (see Bruno, para. [0087], fig. 4, 422,424). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kim and Sarna with the teaching of Bruno in order to improve developer application management and provide developer authentication (see Bruno, para. [0003]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,184,474. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘474 Patent claims a narrower scope invention which read on the broader scope as claimed in the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/              Primary Examiner, Art Unit 2648